ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, William E. Amos, Jr., to place the Respondent on suspension for a period of six (6) months.
The Court having considered the Petition, it is this 6th day of February, 1997,
ORDERED, that the Respondent, William E. Amos, Jr., be, and he hereby is suspended from the practice of law in the State of Maryland for a period of six (6) months, effective immediately; and it is further,
ORDERED, that the Respondent, as a condition of his reinstatement, shall provide verification to Bar Counsel, in connection with the client matters involving Lawrence London, Robert Barton and Bowden Hires, Jr., that he has agreed to submit to some form of fee dispute arbitration in any of those matters where the client requests such arbitration; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of William E. Amos, Jr., from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.